DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/09/2021 has been entered.
 Response to Amendment
Applicant’s amendments to claims 1, 10 and 16, the cancellation of claims 7 and 24 and the addition of new claims 30 and 31 has overcome the rejection presented in the previous Office Action dated 05/07/2021 and maintained in the Advisory Action dated 07/15/2021. Therefore, the Examiner has withdrawn the previous rejection in this present action.  
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In the previous Office Action and Advisory Action claims 1, 5-10, 14, 16 and 20-29 were rejected as being unpatentable over the discloeus of Durham in view of Freedman. Presently, Applicant has amended independent claim 1 to include the subject matter of now cancelled claim 7 and independent claim 16 to include the subject matter of now cancelled claim 24. In addition independent claim 10 has been amended to now recite, ‘A photoresist developer composition, comprising…an organometallic compound…wherein the organometallic compound comprises a metal oxide nanoparticle and one or more organic ligands…’ These amendments to independent claims 1, 10 and 16 has overcome the previously presented rejection. While the combined disclosures of Durham and Freedman do teach and/or suggest the limitation of claims . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEEN O SULLIVAN whose telephone number is (571)272-6569.  The examiner can normally be reached on Mon-Fri: 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/CALEEN O SULLIVAN/Primary Examiner, Art Unit 2899